PREGERSON, Circuit Judge,
dissenting.
Nayada not only presented evidence that the Fijian military arrested her and that ethnic Fijians over several years repeatedly threatened her with rape. She also presented evidence that her father was beaten and her brother was stabbed. Finally, she presented evidence that several times, her family’s crops were burned and their farm animals were killed. Nayada alleged that the Fijian military and ethnic Fijians did these things because Nayada’s father and brother, although ethnic Fijians, were active in a predominantly ethnic Indian party. This evidence fits our circuits definition of past persecution as “the infliction of suffering or harm upon those *845who differ (in race, religion or political opinion) in a way regarded as offensive.” Prasad v. I.N.S., 47 F.3d 336, 339 (9th Cir.1995). Moreover, Nayada was persecuted on account of imputed political opinion because she was “a member of a politically active family, other members of which have been persecuted in the past for their political beliefs.” Navas v. I.N.S., 217 F.3d 646, 659 (9th Cir.2000). The evidence in this case, therefore, compels a finding contrary to that of the IJ. I respectfully dissent.